‫اﺳﭘﯾﺷل ﮐوﻧﺳل ﻓﺎر اﻣﯾﮔﺮﯾﺷن ﮐﺎ دﻓﺗﺮ – ﻏﯾﺮ ﻣﻧﺻﻔﺎﻧہ ﻣﻼزﻣﺗﯽ طﺮز ﻋﻣل ﺳﮯ ﻣﺗﻌﻠق‬
‫اﻣﺮﯾﮐﯽ ﻣﺣﮐﻣۂ اﻧﺻﺎف ﻣﺣﮐﻣہ ﺣﻘوق ﻋﺎﻣہ‬

‫نام‪ /‬سوشل سيکيورٹی نمبر کی عدم مماثلت سے متعلق اکثر پوچھے گئے سواالت‬
‫مجھے سوشل سيکيورٹی ايڈمنسٹريشن)‪ (SSA‬سے عدم مماثلت کا خط کيوں موصول ہوا‬
‫‪1.‬‬
‫‪ SSA‬کے عدم مماثلت والے خطوط ايسی صورت ميں بھيجے جاتے ہيں جب کسی آجر کے ذريعہ ‪ SSA‬کو کسی مالزم کے بارے ميں دی گئی‬
‫معلومات اور ‪ SSA‬کے ريکارڈ ميں موجود اس مالزم کی معلومات ميں فرق ہوتا ہے۔ ‪SSA‬کی عدم مماثلت کی کچھ عمومی وجوہات ہيں امال کی‬
‫غلطی‪ ،‬نام کی تبديلی‪ ،‬ڈيٹا کا اندراج کرتے وقت آجر سے ہوئی غلطی‪ ،‬يا سوشل سيکيورٹی نمبروں کا غلط استعمال۔ صرف مماثل نہ ہونے کا خط‬
‫کسی مالزم کے امريکی شہری ہونے‪ ،‬اميگريشن کی صورتحال يا امريکہ ميں کام کرنے کی اہليت کا تحريری ثبوت نہيں ہے۔‬
‫مجھے ‪ SSA‬سے عدم مماثلت کا خط مال ہے— ميں کيا کروں؟‬
‫‪2.‬‬
‫اگر آپ کو کام کرنے کی اجازت حاصل ہے اور آپ کو ‪ SSA‬کی جانب سے عدم مماثلت کا خط ملتا ہے تو‪ ،‬آپ کو خط ميں درج معلومات‬
‫کا موازنہ اپنے سوشل سيکيورٹی کارڈ کے اندراجات سے کرنا چاہيے۔‬
‫• اگر خط ميں موجود معلومات آپ کے سوشل سيکيورٹی کارڈ پر درج معلومات کے مماثل نہيں ہيں تو‪ ،‬خط کے ساتھ منسلک فارم پُر کريں اور‬
‫اسے جتنی جلدی ممکن ہو ‪ SSA‬کو بھيج ديں‬
‫• اگر خط ميں درج سبھی معلومات آپ کے سوشل سيکيورٹی کارڈ کے اندراجات سے ملتی جلتی ہے تو‪ ،‬جتنی جلدی ممکن ہو اپنے مقامی سوشل‬
‫سيکيورٹی آفس جاکر ديکھيں کہ عدم مماثلت کيوں ہوئی ہے۔‬
‫‪3.‬‬

‫کيا عدم مماثلت کے خطوط صرف ‪ SSA‬کی جانب سے آتے ہيں؟‬

‫نہيں‪ ،‬عدم مماثلت کے خطوط ديگر سرکاری ايجنسيوں يا نجی کاروباروں کی جانب سے آسکتے ہيں‪ ،‬جيسے صحت کے بيمہ کی کمپنياں اور‬
‫ايسی کمپنياں جو پس منظر کی جانچيں کرتی ہيں۔‬

‫ميرے آجر کو ‪ SSA‬کے عالوه کسی دوسرے ذريعے سے عدم مماثلت کا خط مال ہے— ميں کيا کروں‬
‫‪4.‬‬
‫اگر آپ کو کام کرنے کی اجازت ہے اور آپ کے آجر کو کسی دوسری ايجنسی يا کمپنی‪ ،‬جيسے صحت کے بيمہ کی کمپنی‪ ،‬سے عدم مماثلت‬
‫کا خط ملتا ہے تو آپ کو عدم مماثلت کے نوٹس کی ايک نقل طلب کرنی چاہيے اور‪:‬‬
‫• يہ ديکھنے کے ليے ايجنسی ‪ /‬کمپنی سے رابطہ کريں کہ آيا اس نے ‪ SSA‬کو آپ کی درست معلومات جمع کروائی ہے۔‬
‫• اگر ايجنسی‪ /‬کمپنی نے درست معلومات جمع کروائی ہے تو‪ ،‬يہ ديکھنے کے ليے اپنی مقامی سوشل سيکيورٹی آفس جائيں کہ يہ عدم مماثلت‬
‫کيوں ہوئی ہے۔‬
‫‪5.‬‬

‫اگر مجھے عدم مماثلت کا خط ملتا ہے تو ميرے کيا حقوق ہوسکتے ہيں؟‬

‫آپ کے آجر کو آپ کے خالف کوئی کارروائی نہيں کرنی چاہيے )جيسے کہ مالزمت سے برطرفی‪ ،‬معطلی يا آپ کے عہدے ميں کمی‪ ،‬يا‬
‫تنخواه ‪ ،‬کام کے گھنٹوں يا تربيت سے روک دينا۔ آپ کا آجر آپ سے مزيد دستاويزات بھی طلب نہيں کرسکتا‪ ،‬يا آپ سے نيا فارم ‪I-9‬‬
‫بھرنے کا تقاضا نہيں کرسکتا۔ اگر آپ کا آجر ان ميں سے کوئی عمل کرتا ہے تو‪ ،‬آپ کو ہمارے دفتر کے ٹول فری نمبر ‪1-800-255-‬‬
‫‪ 7688‬پر رابطہ کرنا چاہيے۔‬

‫ميرے عدم مماثلت کی اطالع دينے کے عالوه‪ ،‬مجھے اپنے آجر سے اور کيا توقع کرنی چاہيے‬
‫‪6.‬‬
‫اگر آپ کو کام کرنے کی اجازت حاصل ہے ليکن آپ کو عدم مماثلت کا مسئلہ درپيش ہے تو‪ ،‬آپ کو اپنے آجر سے درج ذيل کی توقع کرنی‬
‫چاہيے‪:‬‬
‫• عدم مماثلت کے مسئلے کو حل کرنے کے ليے معقول وقت۔‬
‫• عدم مماثلتوں کے ردعمل ميں‪ ،‬آپ کی شہريت کی صورتحال يا قوميت سے قطع نظر‪ ،‬آپ کے ساتھ مساوی برتاؤ کرنا۔‬
‫• آپ کے ذريعہ عدم مماثلت کا مسئلہ حل کيے جانے تک بدستور کام کرتے رہنے دينا۔‬
‫آپ کے آجر کے ساتھ اس معاملے پر وقفے وقفے سے گفتگو کہ آيا آپ نے عدم مماثلت کا مسئلہ حل کرليا ہے۔‬
‫ميں عدم مماثلت کے بارے ميں مزيد معلومات کہاں سے حاصل کرسکتا ہوں‬
‫‪7.‬‬
‫سوشل سيکيورٹی ايڈمنسٹريشن کے پاس اس پتے پر ‪ SSA‬کی عدم مماثلت کے خطوط سے متعلق اکثر پوچھے گئے سواالت کے جوابات موجود‬
‫ہيں ‪ http://ssa-custhelp.ssa.gov/app/answers/detail/a_id/1127‬اور ‪http://ssa-‬‬
‫‪custhelp.ssa.gov/app/answers/detail/ a_id/2199/kw/2199‬۔ عدم مماثلت کے خط يا اسی طرح کے ديگر نوٹسز کا جواب‬
‫کيسے دينا ہے اس کے بارے ميں سواالت يا مدد کے ليے‪ ،‬ہمارے دفتر کے ٹول فری نمبر ‪ 1-800-255-7688‬پر کال کريں يا مالحظہ کريں‬
‫‪http://www.justice.gov/crt/about/osc/pdf/publications/SSA/FAQs.pdf‬۔‬
‫آفس آف اسپيشل کونسل فار اميگريشن ريليٹڈ ان فيئر ايمپالئمنٹ پريکٹسز‬
‫)پير – جمعہ‪ ،‬صبح ‪ 9‬تا شام ‪ 5‬بجے ايسٹرن ٹائم( مترجمين دستياب ہيں ‪ 1-800-255-7688‬کارکن کے ليے ٹول فری ہاٹ الئن‪:‬‬
‫‪http://www.justice.gov/crt/about/osc/‬‬
‫‪Urdu‬‬

‫اﺳﭘﯾﺷل ﮐوﻧﺳل ﻓﺎر اﻣﯾﮔﺮﯾﺷن ﮐﺎ دﻓﺗﺮ – ﻏﯾﺮ ﻣﻧﺻﻔﺎﻧہ ﻣﻼزﻣﺗﯽ طﺮز ﻋﻣل ﺳﮯ ﻣﺗﻌﻠق‬
‫اﻣﺮﯾﮐﯽ ﻣﺣﮐﻣۂ اﻧﺻﺎف ﻣﺣﮐﻣہ ﺣﻘوق ﻋﺎﻣہ‬

‫مالزمين کے ليے نام اور سوشل سيکيورٹی نمبر )‪ (SSN‬کی "عدم‬
‫مماثلت" سے متعلق معلومات‬
‫آپ کو کيا جاننا چاہيے‪:‬‬
‫• نام‪ /‬سوشل سيکيورٹی نمبر)‪ (SSN‬کی عدم مماثلت سوشل سيکيورٹی ايڈمنسٹريشن )‪ ،(SSA‬ديگر سرکاری ايجنسيوں يا پرائيوٹ کمپنيوں کی‬
‫جانب سے آسکتا ہے۔‬
‫• اگر آپ يا آپ کے آجر کو ‪ SSA‬کی جانب سے عدم مماثلت کا خط ملتا ہے تو‪ ،‬اس خط پر اس بارے ميں ہدايات ہوں گی کہ کيا کرنا ہے۔‬
‫• اگر آپ يا آپ کے آجر کو ديگر سرکاری ايجنسيوں يا پرائيوٹ کمپنيوں کی جانب سے عدم مماثلت کا خط ملتا ہے تو‪ ،‬آپ کو ان معلومات کی‬
‫جانچ کرنی چاہيے جو ايجنسی يا کمپنی نے ‪ SSA‬کو دی ہيں۔ اگر معلومات درست ہے تو‪ ،‬يہ ديکھنے کے ليے ‪ SSA‬سے رابطہ کريں کہ عدم‬
‫مماثلت کيوں پيدا ہوئی۔‬
‫• نام‪ SSN/‬کی عدم مماثلت غلط يا پرانی معلومات کے سبب پيدا ہوسکتی ہے۔‬
‫• يہ آپ کی ذمہ داری ہے کہ امريکی شہری بننے کے بعد يا شادی‪ ،‬طالق‪ ،‬يا کسی دوسری وجہ سے نام تبديل ہونے کے بعد جتنی جلدی ممکن ہو‬
‫‪ SSA‬ميں اپنے ريکارڈ کی تازه کاری کروائيں۔‬
‫• آپ کا آجر آپ سے پوچھ سکتا ہے کہ آپ نے عدم مماثلت کو درست کرنے کے ليے کيا کيا ہے۔‬

‫آپ کو اپنے آجر سے‪:‬‬
‫• عدم مماثلت کی وضاحت کرنے والی تحريری معلومات طلب کرنی چاہيے۔‬
‫• اس بات کی جانچ کے ليے کہنا چاہيے کہ آپ کے آجر کے ريکارڈوں ميں آپ کا درست نام اور ‪ SSN‬ہے۔‬
‫• اپنی عدم مماثلت کو درست کيے جانے کے دوران کام پر برقرار رکھنے کے ليے کہنا چاہيے۔‬
‫• دستاويزات حاصل کرنے اور اپنی عدم مماثلت کو درست کرنے کے ليے حسب ضرورت وقت کے ليے کہنا چاہيے‬
‫• اپنی عدم مماثلت کے مسئلے کو حل کرنے کے دوران‪ ،‬آپ کی شہريت کی صورتحال يا قوميت سے قطع نظر دوسرے مالزمين جيسا برتاؤ‬
‫کرنے کے ليے۔‬

‫آپ کو ‪ OSC‬کی ہاٹ الئن ‪ 1-800-255-7688‬پر کال کرنا چاہيے اگر آپ کا آجر‪:‬‬
‫• عدم مماثلت کے نوٹس کی بنياد پر اس عدم مماثلت کو درست کرنے کے ليے آپ کو معقول وقت ديے بغير آپ سے ‪ I-9‬پُر کرنے کے ليے‬
‫کہے۔‬
‫• صرف عدم مماثلت کی بنياد پر آپ کو کام نہ کرنے دے يا آپ کی تنخواه‪ /‬گھنٹوں ميں کمی کرے۔‬
‫• پ کو عدم مماثلت کو درست کرنے کے ليے معقول وقت نہ دے۔‬
‫• مالزمين کی قوميت يا شہريت کی صورتحال کی بنياد پر عدم مماثلت سے متعلق دوسرا طريق کار اختيار کرے۔‬
‫• عدم مماثلت کے سبب آپ سے ايک ‪ SSA‬يا ديگر سرکاری دستاويزات تيار کروانے کا تقاضہ کرے۔‬
‫آفس آف اسپيشل کونسل فار اميگريشن ريليٹڈ ان فيئر ايمپالئمنٹ پريکٹسز‬
‫)پير – جمعہ‪ ،‬صبح ‪ 9‬تا شام ‪ 5‬بجے ايسٹرن ٹائم( مترجمين دستياب ہيں ‪ 1-800-255-7688‬کارکن کے ليے ٹول فری ہاٹ الئن‪:‬‬
‫‪http://www.justice.gov/crt/about/osc/‬‬
‫‪Urdu‬‬

